 



EXHIBIT 10.1
Execution Version
SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AND GUARANTY AGREEMENT
     This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT (this “Amendment") is dated as of April 27, 2007 and is entered into
by and among AMERICAN REPROGRAPHICS COMPANY, L.L.C., a California limited
liability company (the “Company"), AMERICAN REPROGRAPHICS COMPANY, a Delaware
corporation (“Holdings"), CERTAIN FINANCIAL INSTITUTIONS listed on the signature
pages hereto (the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
sole lead arranger, sole bookrunner and sole syndication agent (in such
capacities, the “Arranger"), GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as
Administrative Agent, and the CREDIT SUPPORT PARTIES listed on the signature
papers hereto (collectively, the “Credit Support Parties"); and is made with
reference to that certain Second Amended and Restated Credit Agreement, dated as
of December 21, 2005 (as amended, supplemented or otherwise modified through the
date hereof, the “Credit Agreement"), by and among Company, American
Reprographics Holdings, L.L.C., Holdings, GSCP, as Sole Lead Arranger and Joint
Bookrunner, JPMorgan Chase Bank, N.A., as Syndication Agent, JPMorgan Securities
Inc., as Joint Bookrunner, GECC, as Administrative Agent and Collateral Agent,
the Credit Support Parties, and the Lenders. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment.
RECITALS
     WHEREAS, the Company has requested that Requisite Lenders agree to amend
Section 2.24 of the Credit Agreement to permit the Company to incur New Term
Loan Commitments at any time, subject to the achievement of a Leverage Ratio on
a pro forma basis after giving effect to such New Term Loan Commitments of less
than 3.00:1.00 (together with certain existing conditions);
     WHEREAS, the Credit Parties have requested that Requisite Lenders agree to
amend certain other provisions of the Credit Agreement as provided for herein;
     WHEREAS, subject to certain conditions, Requisite Lenders are willing to
agree to the amendments set forth above relating to the Credit Agreement; and
     WHEREAS, contemporaneously with the execution of this Amendment, the
Company is exercising its right under Section 2.24 of the Credit Agreement to
incur New Term Loans;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION I. AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendments to Section 1: Definitions.
     (a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
     “Second Amendment” means that certain Second Amendment to Second Amended
and Restated Credit and Guaranty Agreement, dated as of April 27, 2007, among
Company, Holdings, Syndication Agent, the Lenders party thereto, the
Administrative Agent and the Credit Support Parties listed on the signature
pages thereto.
     “Second Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the Second Amendment.
     (b) The definition of “Consolidated Capital Expenditures” is hereby amended
by deleting the following language in its entirety:
“and including that portion of Capital Leases which is capitalized on the
consolidated balance sheet of Company and its Subsidiaries”
     (c) The definition of “Permitted Acquisition” is hereby amended by
(i) deleting the number “10” in clause (vi) thereof and replacing it with the
number “5”; and (ii) adding the following language immediately prior to the
language “; and” at the end clause (vi) thereof:
“, unless the consideration to be delivered in connection with the proposed
acquisition is equal to or less than $5,000,000 and the Person or assets or
division acquired shall have generated positive Consolidated Adjusted EBITDA
(after allowing for pro forma adjustments as may be permitted in Section 6.8(f))
for the most recently completed two-Fiscal Quarter period prior to the date of
such acquisition;”
     1.2 Amendments to Section 2.24.
     (a) Section 2.24 of the Credit Agreement is hereby amended by deleting the
first sentence thereof in its entirety and replacing it with the following
language:
“Company may by written notice to Administrative Agent and Syndication Agent
elect to request the establishment of one or more new term loan commitments (the
“New Term Loan Commitments”) by an amount not less than $5,000,000 individually
and integral multiples of $1,000,000 in excess of that amount.”
     (b) The proviso in the third sentence of Section 2.24 is hereby amended by
deleting clause (3) thereof in its entirety and replacing it with the following
language:

 



--------------------------------------------------------------------------------



 



“the Leverage Ratio on a pro forma basis after giving effect to such New Term
Loan Commitments as of the last day of the most recently ended Fiscal Quarter
shall be less than 3.00:1.00;”
     1.3 Amendments to Section 5.
     Section 5 of the Credit Agreement is hereby amended by adding a new
Section 5.17 thereto, such Section 5.17 shall read as follows:
“5.17. Post-Second Amendment Effective Date Covenant. Company shall deliver,
furnish and/or cause to be furnished all of the obligations set forth below
within the time periods specified therewith:
     (a) Within fifteen (15) Business Days after the Second Amendment Effective
Date, the Collateral Agent shall have received stock certificates representing
the Capital Stock of MBC Precision Imaging, Inc. and Rapid Blueprint Supply Co.,
Inc., in each case, appropriately indorsed to the Collateral Agent or indorsed
in blank.
     (b) Within thirty (30) Business Days after the Second Amendment Effective
Date, the Administrative Agent shall have received file stamped copies of all
termination statements filed with respect to any UCC financing statement naming
Manufacturers and Traders Trust Company, as secured party, and MBC Precision
Imaging, Inc., as debtor, and describing the collateral covered by such UCC
financing statement as “all assets of the debtor whether now existing or
hereafter acquired or arising, wherever located” or words of similar import.”
     1.4 Amendments to Section 5.1.
     Clause (a) of Section 5.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a) [Reserved];”
     1.5 Amendments to Section 6.1.
     (a) Clause of (j) of Section 6.1 of the Credit Agreement is hereby amended
by replacing the dollar amount of “$45,000,000” with the dollar amount of
“$60,000,000”.
     (b) Clause of (l)(i) of Section 6.1 of the Credit Agreement is hereby
amended by replacing the dollar amount of “$40,000,000” with the dollar amount
of “$60,000,000”.
     1.6 Amendments to Section 6.5.
     Clause (c) of Section 6.5 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



“(c) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, any Joint Venture acquired as an
Investment may, to the extent expressly permitted under Section 6.7(i), make
cash payments to redeem, retire or repurchase Capital Stock in such Joint
Venture held by a minority investor provided the aggregate amount of all such
payments does not exceed $17,500,000, together with the aggregate amount of all
Investments permitted under Section 6.7(i);”
     1.7 Amendments to Section 6.7.
     Section 6.7 of the Credit Agreement is hereby amended by (i) deleting the
word “and” immediately following the “;” and the end of clause (h); (ii) adding
a new clause (i) to such Section, such clause (i) shall read as follows:
“Investments made after the Closing Date in Joint Ventures in a business or line
of business permitted with respect to the Company under Section 6.13, provided,
(i) immediately prior to the making of any Investment, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations, and (iii) such Investments can be
legally maintained, and are maintained, as Collateral (but only to the extent of
Company’s and each other Credit Party’s interest in such Joint Venture) subject
to first priority security interests on such terms and conditions as are
reasonably satisfactory to Administrative Agent and Collateral Agent; provided
that the aggregate amount of all Investments in Joint Ventures pursuant to this
clause (i) (including any additional Investments pursuant to Section 6.5(c),
does not exceed $17,500,000 at any time outstanding; and”
     and (iii) re-lettering clause (i) thereof to clause (j).
     1.8 Amendments to Section 6.8.
     (a) Clause (c) of Section 6.8 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(c) Leverage Ratio. Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter (which last day occurs in any period set forth below),
beginning with the Fiscal Quarter ending March 31, 2007, to exceed 3.00:1.00.”
     (b) Clause (e) of Section 6.8 of the Credit Agreement is hereby amended by
deleting the table therein and replacing it with the following table:

 



--------------------------------------------------------------------------------



 



            Fiscal     Consolidated Year     Capital Expenditures
2006
  $ 35,000,000  
Thereafter
  $ 15,000,000  

     1.9 Amendments to Section 6.9.
     Clause (e) of Section 6.9 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(e) Permitted Acquisitions, provided the Leverage Ratio on a pro forma basis
after giving effect to such acquisition as of the last day of the Fiscal Quarter
most recently ended shall not exceed 3.00:1.00;”
SECTION II. CONDITIONS TO EFFECTIVENESS
          This Amendment shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):
     A. Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
Requisite Lenders.
     B. Fees. The Arranger shall have received all fees and other amounts due
and payable on or prior to the Second Amendment Effective Date, including, to
the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by Company hereunder or any other
Credit Document.
     C. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
     D. Collateral. The Collateral Agent shall have received evidence that each
Credit Party shall have taken or caused to be taken any other action, executed
and delivered or caused to be executed and delivered any other agreement,
document and instrument (including, without limitation, UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.
     E. Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of Hanson, Bridgett, Marcus, Vlahos & Rudy, LLP as to such matters as
Administrative Agent or Syndication Agent may reasonably request, dated as of
the Second Amendment Effective Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent and

 



--------------------------------------------------------------------------------



 



Syndication Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).
     F. Other Documents. Administrative Agent and Lenders shall have received
such other documents, information or agreements regarding Credit Parties as
Administrative Agent or Collateral Agent may reasonably request.
SECTION III. REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided herein, each Credit Party which is a
party hereto represents and warrants to each Lender that the following
statements are true and correct in all material respects:
     A. Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.
     C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Holdings, Company or any Credit Party or (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Contractual Obligation of the
applicable Credit Party, where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this Section III.C., individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect,
(iii) except as permitted under the Amended Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of each
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any Contractual Obligation of each Credit Party, except for such approvals
or consents which will be obtained on or before the Second Amendment Effective
Date and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.
     D. Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by Company and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make

 



--------------------------------------------------------------------------------



 



which could not reasonably be expected to result in a Material Adverse Effect or
which have been obtained and are in full force and effect.
     E. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     F. Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
          Each Domestic Subsidiary and Holdings are referred to herein as a
“Credit Support Party” and collectively as the “Credit Support Parties”, and the
Credit Documents to which they are a party are collectively referred to herein
as the “Credit Support Documents”.
          Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Support Documents the payment and
performance of all “Obligations” under each of the Credit Support Documents to
which it is a party (in each case as such terms are defined in the applicable
Credit Support Document).
          Each Credit Support Party acknowledges and agrees that any of the
Credit Support Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment. Each Credit Support Party
represents and warrants that all representations and warranties contained in the
Amended Agreement and the Credit Support Documents to which it is a party or
otherwise bound are true and correct in all material respects on and as of the
Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and

 



--------------------------------------------------------------------------------



 



warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
          Each Credit Support Party acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Credit Support Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Credit Support Document shall be deemed
to require the consent of such Credit Support Party to any future amendments to
the Credit Agreement.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
     (i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate

 



--------------------------------------------------------------------------------



 



counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          COMPANY:   AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

CREDIT SUPPORT PARTIES:

            AMERICAN REPROGRAPHICS COMPANY
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        A-C REPRODUCTION COMPANY
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        ARC ACQUISITION CORPORATION
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        BLUE PRINT SERVICE COMPANY, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        BPI REPRO, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        DUNN BLUE PRINT COMPANY
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            ENGINEERING REPRO SYSTEMS, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        E. PAVILION, L.L.C.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        FRANKLIN GRAPHICS CORPORATION
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        GEORGIA BLUE PRINT COMPANY, L.L.C.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        LEET-MELBROOK, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        LICENSING SERVICES INTERNATIONAL, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            MBC PRECISION IMAGING, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        MCKEE ENTERPRISES, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        MIRROR PLUS TECHNOLOGIES, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        OCB, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        OLYMPIC REPROGRAPHICS, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        PENINSULA BLUEPRINT, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            PLANWELL, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        QUALITY REPROGRAPHIC SERVICES, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        RAPID BLUEPRINT SUPPLY CO., INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        REPROGRAPHICS NORTHWEST, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        RHODE ISLAND BLUEPRINT CO.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        RIDGWAY’S GP, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            RIDGWAY’S, LTD.
By: Ridgway’s GP, LLC, its General Partner
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Manager        SUBHUB, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        THE PEiR GROUP INTERNATIONAL, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        THE PEiR GROUP, LLC
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        T-SQUARE EXPRESS, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        T-SQUARE MIAMI, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            WESTERN BLUE PRINT COMPANY, L.L.C.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer        WILCO REPROGRAPHICS, INC.
      By:   /s/ Jonathan R. Mather       Name:   Jonathan R. Mather     
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Arranger and a Lender
      By:   /s/ Elizabeth Fischer         Authorized Signatory           

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:   GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Reuel Andrews       Name:   Reuel Andrews      Title:   Vice
President   

 